DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application response filed on in which claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi et al. (2019/0029354)[Cecchi] in view of Duplock (6,415,449).
Regarding claim 1, Cecchi teaches, A swimming cap which prevents water from entering ears (10, [0028], [0034], [0039], figures 1, 2A and 7A-7C) comprising a swimming cap main body (11/12, [0028], [0032], figures 1 and 2A), wherein the swimming cap main body has a left side and a right side, each of which is symmetrically provided with an ear enclosing part for accommodating a human ear (“a set of ear-guards 20 can be provided on both sides of the headgear. These ear-guards 20 can protect the wearer's ears from trauma caused by elbows, hands, heads, sports balls, or any other type of object or body-part that could otherwise contact the ears if it were not for the ear-guards 20”, [0034], therefore, 11/12 has a left side and a right side, each of which is symmetrically provided with 20 for accommodating a human ear, figures 1, 2A and 7A-7C); each of the ear enclosing parts has an outer wall which protrudes outwards from an outer wall of the swimming cap main body (each 20 has an outer wall which protrudes outwards from an outer wall of 12 of 11/12, [0034], [0049], annotated figure 2A); each of the ear enclosing parts has an inner wall which forms an enclosing space for enclosing the human ear which protrudes outwards from an inner wall of the swimming cap main body (each 20 has an inner wall which forms an enclosing space for enclosing the human ear which protrudes outwards from an inner wall of 11 of 11/12, [0034], [0049], annotated figure 2A); each of the enclosing spaces has an outer edge at a connecting portion with the swimming cap main body (each of the enclosing spaces created by 20 has an outer edge at a connecting portion with 11/12, annotated figure 2A).
While Cecchi discloses an outer edge of each closing space of 20 at a connecting portion with swimming cap main body 11/12, and discloses a waterproof edge 122 for the swimming cap main body 11/12, see [0035], [0054], Cecchi fails to teach, the enclosing spaces has an outer edge which is provided with a waterproof edge in shape of an inclined trumpet at a connecting portion with the swimming cap main body.
Duplock, a waterproof garment, Abstract, teaches, the enclosing spaces has an outer edge which is provided with a waterproof edge in shape of an inclined trumpet at a connecting portion (“The garment may be formed from said parts being interconnected by sewing and/or gluing and/or heat treatment. The parts may be interconnected in such a way that the inner layers of each part are arranged in engagement with each other such that the respective inner layers engage each other and the edges face away from the wearer. The seam may be covered by a sealing member. The sealing member may comprise tape and/or hot melt adhesive tape. In this way it is achieved that seams of the garment are made waterproof, with the tape being applied to the outside layer of the garment”, Col. 3 ln. 7-17, “In FIG. 4 of the drawings the connection of two parts 40 and 41 of the material 30 is shown at the end portions of the respective parts 40, 41. The inside layers 32 are placed together. The respective parts are sewn together by means of stitching 42 to form a seam 43. The seam 43 then lies on the outside of the material 30, with the edges of the respective end portions lying outside the outside layer of protective material 33. To prevent water from entering the garment 10 via the seam 43, more in particular via the exposed inside of insulating material 32, a sealing member in the form of a tape 16 is applied over the seam 43. The tape 16 extends across the seam 43 onto the outside layer 33 of the material 30. In FIGS. 1 and 5 of the drawings the various taped seams 16 are also shown. In this way it is achieved that the edges of the material 30 and the tape 16 lie on the exterior of the garment 10. This prevents any discomfort, which may arise from bulk of seams 43 lying next to the skin of the wearer”, Col. 4 ln. 31-47, therefore, the enclosing spaces have an outer edge which is provided with 16 in shape of an inclined trumpet at a connecting portion, figures 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer edge of each of the enclosing spaces and the connecting portion of Cecchi with a waterproof edge in shape of an inclined trumpet at a connecting portion as taught by Duplock in order to provide “seams of the garment are made waterproof, with the tape being applied to the outside layer of the garment”, Col. 3 ln. 14-17. In this case, the connection portion seam is made waterproof.

Regarding claim 2, the combined references teach, wherein each of the waterproof edges is a soft edge (as combined above as taught by Duplock, each of the waterproof edges 16 is a soft edge, Duplock, “Referring to FIG. 3, the tape 16, which is used in the seams 43, 162 is a polyamite tape having a polytetrafluoroethylene membrane on the inside but the membrane is provided with a thin coating of polyurethane and includes a polyurethane adhesive”, Col. 6 ln. 22-26).

Regarding claim 3, the combined references teach, wherein the waterproof edges and the swimming cap main body are integrally formed (waterproof edges 43 as combined above as taught by Duplock and 11/12 of Cecchi are integrally formed in as much as Applicant has claimed, see Duplock Col. 3 ln. 7-17, “The method of sealing each of the seams, including the seams around the neck, ankle and wrist seals is by applying the tape to the garment and then applying heat to the tape to heat the adhesive to temperatures of up to 600.degree. C. A pressurised roller is then applied to the tape on the seam to fix it thereto”).

Regarding claim 4, the combined references teach, wherein the swimming cap main body and the ear enclosing parts are integrally formed (Cecchi, 11/12 and 20 are integrally formed in as much as Applicant has claimed, [0034], [0049-[0051], figures 1, 2A-2B and 7A-7C).

Regarding claim 5, the combined references teach, wherein a head portion edge which is inclined inwards is provided at a lower opening of the swimming cap main body (Cecchi, “The hem 122 is visible and shows where the inner covering material 11 and outer covering material 12 meet. In this embodiment, the inner covering material 11 and outer covering material 12 can be joined together to form an edge or seam. The hem 12 can comprise this edge or seam”, therefore, 122 which is inclined inwards is provided at a lower opening of the 11/12, Examiner notes: since 122 joins the inner covering material 11 and outer covering material 12, 122 is inclined inwards).
Regarding the limitation “waterproof edge”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a waterproof material for head portion edge, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, by using a waterproof material for head portion edge, provides swimming cap with an edge that would prevent water entering the swimming cap through the edge hem.

Regarding claim 6, the combined references teach, wherein the head portion waterproof edge is a soft edge (as combined above as taught by Duplock, each of the waterproof edges 16 is a soft edge, Duplock, “Referring to FIG. 3, the tape 16, which is used in the seams 43, 162 is a polyamite tape having a polytetrafluoroethylene membrane on the inside but the membrane is provided with a thin coating of polyurethane and includes a polyurethane adhesive”, Col. 6 ln. 22-26), and the head portion waterproof edge and the swimming cap main body are integrally formed (Cecchi, “The hem 122 is visible and shows where the inner covering material 11 and outer covering material 12 meet. In this embodiment, the inner covering material 11 and outer covering material 12 can be joined together to form an edge or seam. The hem 12 can comprise this edge or seam”, therefore, 122 and 11/12 are integrally formed in as much as Applicant has claimed).

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument:
“Examiner suggested Duplock discloses an inclined trumpet shape in its figures 1-5, and their associated detailed description. However, after carefully inspecting Duplock's figures and description, Applicant could not identify any inclined trumpet shape as depicted in Applicant's figure 4. Furthermore, a text search of the entire Duplock for "inclined trumpet" yielded no match at all.”

Examiner respectfully disagrees. Duplock discloses in Col. 3 ln. 7-17, “The garment may be formed from said parts being interconnected by sewing and/or gluing and/or heat treatment. The parts may be interconnected in such a way that the inner layers of each part are arranged in engagement with each other such that the respective inner layers engage each other and the edges face away from the wearer. The seam may be covered by a sealing member. The sealing member may comprise tape and/or hot melt adhesive tape. In this way it is achieved that seams of the garment are made waterproof, with the tape being applied to the outside layer of the garment”, and discloses in Col. 4 ln. 31-47 “In FIG. 4 of the drawings the connection of two parts 40 and 41 of the material 30 is shown at the end portions of the respective parts 40, 41. The inside layers 32 are placed together. The respective parts are sewn together by means of stitching 42 to form a seam 43. The seam 43 then lies on the outside of the material 30, with the edges of the respective end portions lying outside the outside layer of protective material 33. To prevent water from entering the garment 10 via the seam 43, more in particular via the exposed inside of insulating material 32, a sealing member in the form of a tape 16 is applied over the seam 43. The tape 16 extends across the seam 43 onto the outside layer 33 of the material 30. In FIGS. 1 and 5 of the drawings the various taped seams 16 are also shown. In this way it is achieved that the edges of the material 30 and the tape 16 lie on the exterior of the garment 10. This prevents any discomfort, which may arise from bulk of seams 43 lying next to the skin of the wearer”, therefore, as disclosed and shown in figure 4, Duplock discloses “the enclosing spaces has an outer edge which is provided with a waterproof edge in shape of an inclined trumpet at a connecting portion” as claimed. Additionally, the Examiner provided a complete and sufficient obviousness rejection complete with a teaching, suggestion, or motivation to combine the references of Cecchi and Duplock. Therefore, Applicant’s arguments are unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 3,479,668 by Bigler discloses a waterproof hat with a waterproof edge.
2. 2007/0082165 by Barrett discloses a waterproof edge integrally formed with adjacent waterproof material.
3. 2010/0215889 by Cienski discloses a waterproof edge integrally formed with adjacent waterproof material.
4. 2015/0224738 by Gallagher discloses a waterproof edge integrally formed with adjacent waterproof material.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732